10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

26

27

28

  

Case 8:19-cr-00149-JVS Document1 Filed 08/28/19 Pagelof2 Page ID#:1
vs peo?
So Gn wD
wk, Vey
Be “|
Zoo (@ m
ma
POL Ly Co
\ *ogo
\ SQ ww
\ TAS un
\ .
\
UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, No. 8:19-cr-00149 JVS
Plaintiff, INFORMATION
Vv. [18 U.S.C. §§ 2252A(a) (5) (B),
(bob) (2): Possession of Child
HUGO GERARDO VAZQUEZ, Pornography]

Defendant.

 

 

 

 

The United States Attorney charges:

[18 U.S.C. §§ 2252A(a) (5) (B), (b) (2)]

On or about June 27, 2018, in Orange County, within the Central

District of California, defendant HUGO GERARDO VAZQUEZ knowingly
possessed a Windows Cyber Power PC, model C series computer, with
serial number $C3000-416652, that contained at least one image of
child pornography,

as defined in Title 18, United States Code,

Section 2256(8) (A), namely, a video titled “(pthc) Vicky - cum

compilation with janesa, alina, alegre - 10m(2).mpg,” which involved
a prepubescent minor and a minor who had not attained 12 years of
age, that had been transported using any means and facility of

interstate and foreign commerce and in and affecting interstate and

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00149-JVS Document1 Filed 08/28/19 Page2of2 Page ID #:2

foreign commerce by any means, including by computer, knowing that

the images were child pornography.

NICOLA T. HANNA
United States Attorney

By wnrctory Ya

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

BENJAMIN R. BARRON
Assistant United States Attorney
Chief, Santa Ana Branch Office

JENNIFER L. WATER

Assistant United States Attorney
Deputy Chief

Santa Ana Branch Office

BENJAMIN D. LICHTMAN
Assistant United States Attorney
Santa Ana Branch Office

 
